689 N.W.2d 227 (2004)
FLANDERS
v.
INDUSTRIES, INC.
v.
STATE, DEPARTMENT OF ENVIRONMENTAL QUALITY
No. 125641.
Supreme Court of Michigan.
November 29, 2004.
SC: 125641, COA: 240789.
On order of the Court, the application for leave to appeal the November 18, 2003 judgment of the Court of Appeals and the motion for leave to file brief amicus curiae are considered. The motion to file brief amicus curiae is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.